DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-3, 5, 17, 20, 21, 26-28, 30, 41, 44, and 45 are amended.  Claims 7-16, 18, 19, 25, 32-40, 42, 43, and 48 are cancelled.  Claims 1-6, 17, 20-24, 26-31, 41, and 44-47 remain pending.

Response to Arguments
The objection to claims 1 and 17 are withdrawn in view of the amendments to the claims.
The 35 U.S.C. § 112(d) or 35 U.S.C. § 112, 4th paragraph rejection of claim 3 is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 3 is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 26-40 are withdrawn in view of the amendments to claims 26 and 33.
Applicant’s arguments, see pgs.9-10 (in particular the second paragraph of pg. 10), filed 11/25/2020, with respect to claims 1, 4, and 6 have been fully considered and are persuasive.  The 35 USC 103 rejections of the claims have been withdrawn. Applicant applies the same line of reasoning against the rejections of claims 26, 29, 31, 17, 22, 24, 47, 2, 3, 20, 21, 27, 28, 44, and 45.  
Applicant’s arguments with respect to claim(s) 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 5, 17, 26, 30, and 41  objected to because of the following informalities:  
The preamble of every claim indicates that “total nitrogen oxides (NOx) is determined.  The Office suggests amending within the body of each independent claim that it is total NOx concentration in the gas stream that is determined.  
Claim 5 – the Office suggests inserting “member” after “filter” in line 6.
Claim 26 – the Office suggests changing “a gas sample” in line 3 to “the gas sample”
Claim 30 - the Office suggests changing “a gas sample” in line 4 to “the gas sample”
Claim 41 – change “a response signal” to “a sensor response signal” in part (b) to match the terminology in part (c).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2, 3, 4, 6, 17, 20-22, 26-29, 41, 44, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1 recites the use of a “reducing agent” that interacts with a charged portion of the electrolyte substrate to promote the formation of an equilibrium mixture of NO and NO2.  As best understood by the Office, the reducing agent is a gas and may include (based on [0034] of the published application) “H2, CO, benzaldehyde, bisphenol A, and the like.”  MPEP 2161.01(I) quotes the following conclusion from a federal circuit case “The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.”  In this case, the Office believes that the use of the limitation “reducing gas” overreaches the scope of the inventor’s contribution.  The courts have stated that while "[t]here is no special rule for supporting a genus by the disclosure of a species," the Federal Circuit has stated that "[w]hether the genus is supported vel non depends upon the state of the art and the nature and breadth of the genus." Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir. 2011).  The question is whether applicant’s use of the term “reducing agent” (the genus) is supported by the listing of species in [0034].  Applicant’s include “and the like” in [0034] to capture potentially other reducing agents that could be used.  It is unclear to the Office what properties, aside from simply the ability to serve 2.  The specification seems to merely indicate that the tubing serves as a supply conduit for a reducing gas rather than act as the reducing element itself ([0038].  Applicant does not appear to have possession of the full scope of the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20-24, 41, and 44-47
Claims 17 and 41 recite a “reducing element” that interacts with a charged portion of the electrolyte substrate to stabilize the sensor response signal.  Dependent claims thereof indicate that the reducing elements may include tubing such as those recited in claims 44, 45, 20, and 21.  It is unclear how a structural element such as a tubing interacts with the substrate (e.g. is the tubing in direct contact with the substrate?).  The Office was under the impression that the tubing was just a supply conduit for reducing gas(es).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 41, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 6764591, cited in the IDS) in view of Akasaka (US 2017/0299543).
Regarding claim 41, Dutta et al. teach a method of determining total nitrogen oxides (NOx), including nitric oxide (NO) and nitrogen dioxide (NO2) concentrations in a gas sample (see Abstract), comprising:
(a) catalyzing the formation of an equilibrium mixture of NO and NO2 from NOx in the gas sample using a catalytic filter (see col. 2, first paragraph under Summary of the Invention – “Catalytic filter 108 catalyzes the gas comprising NO.sub.X in region 106 such that the downstream gas in region 112 contains an equilibrium concentration of NO and NO.sub.2”); and
(b) generating a response signal indicative of the NOx concentration in the gas sample using a sensor positioned on an electrolyte substrate downstream from the catalytic filter (see Fig. 1 and col. 2, first paragraph under Summary of the Invention – “As shown in FIG. 1, a preferred measurement system 100 of the present invention is presented, The measurement system 100 of FIG. 1 comprises a gas conduit 104 in which a gas comprising NO.sub.X flows. The gas flows in the direction indicated by arrow 102 such that the gas encounters catalytic filter 108 prior to contacting a sensor element comprising an YSZ substrate 115 carrying sensing potentiometric electrode 116 and reference potentiometric electrode 117.”). 
However, Dutta et al. do not disclose or suggest step (c) stabilizing the sensor response signal using a reducing element disposed between the catalytic filter and sensor, wherein the reducing element interacts with a charged portion of the electrolyte substrate to stabilize the sensor response signal.  The limitation “interact” was interpreted as “act in such a way as to have an effect on another” (Oxford Language dictionary).  Akasaka initially teaches a comparative NOx sensor in [0044]-[0048] and then describes a modified version of it based on a YSZ based electrolyte NOx sensor ([0053] and Fig. 2A; the electrolyte sensor includes a charged portion).  The comparative NOx sensor example requires that the removal of oxygen in the gas stream prior to NOx sensing promotes decomposition (reduction) of NO in an equilibrium reaction ([0048]).  The Office understands this to mean that extraneous oxygen in the gas sample may not render the final sensing signal inaccurate based on how the sensor works.  During measurement, nitrogen oxides are broken down into nitrogen and oxygen and the sensor reads the amount of oxygen present which is directly proportional to the amount of nitrogen present and therefore the total amount of NOx present. If there is oxygen already present in the gas sample, this may cause fluctuations in the oxygen amount depending on how much is present.  Akasaka describes structures referred to as oxygen pumps in the specification that remove/minimize oxygen in the gas sample prior to decomposition of the gas sample ([0048]).  Akasaka also applies these oxygen pump structures to his inventive sensor as well ([0062]).  Thus, Akasaka teaches that stabilizing a sensor response signal using a reducing element (so called “oxygen pumps”) wherein the reducing element interacts with a charged portion of the electrolyte substrate to stabilize the sensor response signal (as noted previously, interacts means to act in a way that has an effect on another; in this case, the oxygen pumps removal of oxygen has an effect on the charged portion of the electrolyte substrate of the YSZ 
Claim 17 is the apparatus for performing the method of claim 41 and is rejected using the same argument above.  In addition, Dutta discloses:
(a) a gas flow pathway (Fig. 1, gas flows through the pipe shown) adapted to carry a gas stream comprising NOx (see col. 2, first paragraph under Summary of the Invention); 
(b) a catalytic filter positioned in the gas flow pathway (Fig. 1, item 108), wherein the catalytic filter is adapted to catalyze the formation of an equilibrium mixture of NO and NO2 from NOx in the gas stream (see col. 2, first paragraph under Summary of the Invention); 
(c) a sensor positioned downstream from the catalytic filter (Fig. 1, item 118 relative to filter 108), wherein the sensor is positioned on an electrolyte substrate comprising a charged portion (see YSZ substrate based sensing element in col. 4, lines 18-28, this inherently comprises a charged portion in operation), and further wherein the sensor is adapted to generate a response signal indicative of the concentration of NOx in the gas stream (see col. 2, first paragraph under Summary of the Invention); 
The reducing element is taught by Akasaka as explained in the claim 41 rejection.
Allowable Subject Matter
Claims 22-24, 46, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Claims 1, 2, 3, 4, 6, 17, 20-24, 26-29, 41, 44-47 are rejected.  No prior art rejection was included in the Office Action for claims 1-6 and 26-31.  It is anticipated that resolution of the above claim objections and 35 USC 112 issues, the claims would likely be allowable.  An updated search did not yield any references that teaches or suggests the supply of a reducing agent that interacts with the charged portion of the electrolyte substrate to promote the formation of an equilibrium mixture of NO and NO2.  The closest reference was Akasaka that was used to reject claims 17 and 41 whose limitations are worded differently from the rest of the independent claims.  Akasaka does not supply a reducing agent but rather removes oxygen.  No prior art rejection could be made for claims 20, 21, 44, and 45 due to the 35 USC 112 issues but it is unclear if these may eventually be objected to.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/               Examiner, Art Unit 3791             

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791